                                           Case 3:20-cv-05179-RS Document 20 Filed 08/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10    MICHAEL ALEXANDER,                                    Case No. 20-cv-05179-RS
                                                        Plaintiff,
                                  11
                                                                                              ORDER RE: SERVICE DISPUTE
                                                 v.
                                  12
Northern District of California
 United States District Court




                                  13    COUNTY OF SAN MATEO, et al.,
                                                        Defendants.
                                  14

                                  15

                                  16           A dispute apparently has arisen between the parties regarding procedures for service of

                                  17   filings on plaintiff. Plaintiff is advised that because he is participating in this action as an e-filer

                                  18   through the ECF system, Civil Local Rule 5-1(h) applies. Accordingly, a Notice of Electronic

                                  19   Filing of any document sent to Plaintiff’s ECF-registered electronic mailing address—as

                                  20   conclusively evidenced by ECF electronic mailing reports—constitutes service on Plaintiff. Nor

                                  21   will this Court entertain any notion that Plaintiff cannot access, or is in any regard unfamiliar with,

                                  22   the ECF system, as Plaintiff has already independently filed through that system in this very

                                  23   matter. See Dkt. 14.

                                  24   IT IS SO ORDERED.

                                  25   Dated: August 27, 2020

                                  26

                                  27
                                                                                                        RICHARD SEEBORG
                                  28                                                                    United States District Judge
